Name: Commission Regulation (EC) No 1499/94 of 28 June 1994 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 161 /30 Official Journal of the European Communities 29. 6. 94 COMMISSION REGULATION (EC) No 1499/94 of 28 June 1994 altering the import levies on products processed from cereals and rice (EC) No 121 1 /94 as last amended by Regulation (EC) No 1 457/94 (8); Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EIiC) No 1 579/74 ( ®), as last amended by Regulation (EEC) No 1740/78 (10), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 11 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1544/93 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (*), as amended by Regulation (EC) No 3528/93 (*), Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products processed from cereals and rice covered by Commission Regulation (EEC) No 1620/93 (H) as fixed in the Annex to amended Regulation (EC) No 1211 /94 are hereby altered to the amounts set out in the Annex. Article 2 This Regulation shall enter into force on 29 June 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1994. For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. O OJ No L 166, 25. 6. 1976, p. 1 . 0 OJ No L 154, 25. 6. 1993, p. 5. O OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 320, 22. 12. 1993, p. 32. 0 OJ No L 133, 28 . 5. 1994, p. 30. ( ¢) OJ No L 157, 24. 6. 1994, p. 31 . O OJ No L 168, 25. 6. 1974, p. 7. (10) OJ No L 202, 26. 7. 1978 , p. 8 . (") OJ No L 155, 26. 6. 1993, p. 29. 29 . 6. 94 Official Journal of the European Communities No L 161 /31 ANNEX to the Commission Regulation of 28 June 1994 altering the import levies on products processed from cereals and rice (ECU/ tonne) (ECU/ tonne) CN code Import levies f) ACP Third countries (other than ACP) CN code Import levies 0 ACP Third countries (other than ACP) 110220 10 194,65 200,69 1102 20 90 110,30 113,32 1102 30 00 129,92 132,94 1102 90 90 114,13 117,15 1103 13 10 194,65 200,69 1103 13 90 110,30 113,32 1103 1400 129,92 132,94 1103 19 10 225,70 231,74 1103 19 90 114,13 117,15 1103 21 00 179,57 185,61 1103 29 10 225,70 231,74 1103 29 40 194,65 200,69 1103 29 50 129,92 132,94 1103 29 90 114,13 117,15 1104 19 10 179,57 185,61 1104 1930 225,70 231,74 1104 1950 194,65 200,69 1104 1991 220,63 226,67 1104 1999 201,40 207,44 110423 10 173,02 176,04 1104 23 30 173,02 176,04 1104 23 90 110,30 113,32 110429 11 132,68 135,70 110429 15 166,77 169,79 110429 19 179,02 182,04 11042931 159,62 162,64 1104 29 35 200,62 203,64 1104 29 39 179,02 182,04 1104 29 91 101,76 104,78 1104 29 95 127,90 130,92 110430 10 74,82 80,86 1104 30 90 81,11 87,15 1106 20 90 1 70,48 (2) 194,66 1108 11 00 219,47 240,02 1108 12 00 174,11 194,66 1108 1300 174,11 1 94,66 (5) 1108 1400 87,05 194,66 1108 19 10 186,31 217,14 1108 19 90 87,05 (2) 194,66 1109 00 00 399,04 580,38 1702 30 51 227,09 323,81 1702 30 59 174,11 240,60 1702 30 91 227,09 323,81 1702 30 99 174,11 240,60 1702 40 90 174,11 240,60 1702 90 50 174,11 240,60 1702 90 75 237,91 334,63 1702 90 79 165,45 231,94 2106 90 55 174,11 240,60 2303 10 11 216,28 397,62 (2) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African , Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90 . (*) Pursuant to amended Regulation (EEC) No 3834/90 , the levy on importation into the Community of products of CN code 1 108 13 00 is reduced by 50 % within the limit of a fixed quantity of 5 000 tonnes. 0 No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.